SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC20549 FORM 8-K Current Report Pursuant to Section13 or 15(D) of the Securities Exchange Act of 1934 June15, 2010 (Date of earliest event reported) BALL CORPORATION (Exact name of Registrant as specified in its charter) Indiana 1-7349 35-0160610 (State of (Commission (IRS Employer Incorporation) File No.) Identification No.) 10Longs Peak Drive, P.O. Box 5000, Broomfield, CO 80021-2510 (Address of principal executive offices, including ZIP Code) (303) 469-3131 (Registrant’s telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General InstructionA.2. below): □ Written communications pursuant to Rule425 under the Securities Act (17CFR230.425) □ Soliciting material pursuant to Rule14a-12 under the Exchange Act (17CFR240.14a-12) □ Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17CFR240.14d-2(b)) □ Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17CFR240.13e-4(c)) Ball Corporation Current Report on Form 8-K Dated June21, 2010 Item 2.05. Costs Associated with Exit or Disposal Activities On June 15, 2010, Ball Corporation issued the press release attached as Exhibit 99.1 stating the company would record an after-tax loss of approximately $80 million in 2010 related to the divestiture of its plastic packaging, Americas segment. The loss will primarily be composed of a goodwill impairment charge which will occur in the second quarter of 2010. For further information on the divestiture related loss, please refer to Exhibit 99.1 attached to this Form 8-K. Item9.01. Financial Statements and Exhibits (d)Exhibits. The following is furnished as an exhibit to this report: Exhibit 99.1Ball Corporation Press Release dated June15, 2010. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. BALL CORPORATION (Registrant) By: /s/ ScottC. Morrison Name: ScottC. Morrison Title: Senior Vice President and Chief Financial Officer Date:June21, 2010 Ball Corporation Form 8-K June21, 2010 EXHIBIT INDEX Description Exhibit Ball Corporation Press Release dated June15, 2010.
